Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 26, 2020, June 3, 2020, and May 1, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,719,510. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
    The instant application and the patent are claiming common subject matter.  The difference in the claim limitations is presented in underlined text..
Instant Application 16/865164
Patent No. 10,719,510
Independent claims 1, 17, and 20 all recite similar claim limitations as the claims of independent claims 1, 22, and 23 of Patent No. 10,719,510
Independent claims 1, 22, and 23 all recite similar claim limitations as the claims of independent claims 1, 17, and 20 of Instant Application 16/865164
1. A computer implemented method, comprising: receiving, by a universal node comprising one or more processors, a query from a client; accessing, by the universal node, a catalog comprising location information for one or more files stored across one or more storage systems, the one or more storage systems comprising a first storage system and a second storage system, and the universal node being configured to interface with the first storage system and the second storage system; and providing, by the universal node, a universal namespace to the client, wherein the universal namespace collectively presents information for the one or more files stored in a plurality of namespaces corresponding to the one or more storage systems, and a file of the one or more files is accessible via an address with respect to the universal namespace, and the catalog stores a mapping of addresses for files with respect to the universal namespace to the corresponding location information on the one or more storage systems.

1. A computer implemented method for managing data, comprising: determining, by a processor circuitry, a usage level of a file, wherein the file is stored in a first storage system; moving, by the processor circuitry, the file to a second storage system based on the determined usage level of the file; updating, by a catalog service, location information in a catalog based on the movement of the file, wherein the catalog stores location information indicating a location for a plurality of files located at a plurality storage systems corresponding to a plurality of namespaces, wherein the catalog is accessed by a universal node that is configured to interface with the first storage system and the second storage system, and wherein the universal node provides, to a client, a universal namespace across the first storage system and the second storage system so as to collectively present the plurality of namespaces as the universal namespace, wherein the file is accessible via the universal namespace such that the client accesses the file at a same address of the universal namespace regardless of whether the file is moved from the first storage system to the second storage system; and performing at least a portion of a query on the file after updating location information in the catalog, wherein the universal node comprises a universal job tracker that tracks a status of a one or more jobs corresponding to the query.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
     The prior art of record, Fisher (Publication No. 2008/0059746), teaches a distributed storage network in which a determination as to whether to migrate a data item from a computer connected to a network to another computer is made in dependence on a policy document associated with that data item.
     Next, the prior art or record, Shankar et al. (Patent No. 8452821), teaches directory services to associate distributed file system (DFS) links with individual directory objects and metadata to attributes to allow leveraging directory services features for DFS for a given namespace.
     However, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “providing, by the universal node, a universal namespace to the client, wherein the universal namespace collectively presents information for the one or more files stored in a plurality of namespaces corresponding to the one or more storage systems, and a file of the one or more files is accessible via an address with respect to the universal namespace, and the catalog stores a mapping of addresses for files with respect to the universal namespace to the corresponding location information on the one or more storage systems.”
Claims 2-16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	As per claim 2, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “the file of the one or more files is accessible via the universal namespace such that the client accesses the file at a same address of the universal namespace regardless of whether the file is moved  from the first storage system to the second storage system.
8.	As per claim 3, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “a catalog service updates the catalog with a location of the file based on a storage system of the plurality of storage systems on which the file is stored.”
9.     The remaining dependent claim 4-16, 18, and 19 all recite similar allowable subject matter found in independent claims 1, 17, and 20.

Conclusion
10.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Du et al.,“Clock-SI: Snapshot Isolation for Partitioned Data Stores Using Loosely Synchronized Clocks”, 2013 IEEE 32nd International Symposium on Reliable Distributed Systems, IEEE Computer Society, pages 173 – 184); and 
b.  Novik et al. (Patent No. 7577691) teaches extending hierarchical synchronization scopes to non-hierarchical scenarios.
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        May 31, 2022